Title: From George Washington to the Rhode Island Society of the Cincinnati, 14 September 1789
From: Washington, George
To: Rhode Island Society of the Cincinnati


          
            Gentlemen,
            United-States September 14th 1789
          
          In returning my grateful thanks for the flattering and affectionate sentiments, expressed in your address of the 3rd instant, I beg you will do justice to the sincerity of my regard, which reciprocates, with great pleasure, the warmest wishes for your happiness, political and personal.
          Under a persuasion of the candor and support of my fellow-citizens, I yielded obedience to the voice of my country—and, impressed by a sense of duty, I forsook the pleasures of domestic retirement to promote, if my best exertions can have such tendency, the objects of a dearer interest. Those expectations of support have been amply fulfilled, and my fondest hope of their candor has been gratified by a kind and partial country.
          I am much pleased, Gentlemen, with the hope which you entertain that mistaken zeal will give way to enlightened policy—and I desire to repeat to your Society assurances of the most affectionate esteem.
          
            G. Washington
          
        